                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

SIDNEY KEYS,                                )
                                            )
            Plaintiff,                      )
                                            )
      vs.                                   )         Case No. 4:18 CV 1432 CDP
                                            )
DRUG ENFORCEMENT AGENCY,                    )
                                            )
            Defendant.                      )

                          MEMORANDUM AND ORDER

      On October 25, 2018, I ordered plaintiff to show cause in writing by

November 8, 2018, why this case should not be dismissed for the reasons set out in

defendant’s motion to dismiss. [10]. Plaintiff was warned that failure to respond

could result in the dismissal of his case. Plaintiff has not filed a response to the

Show Cause Order and his time for doing so has expired.

      Accordingly,

      IT IS HEREBY ORDERED defendant’s motion to dismiss [6] is granted,

and plaintiff’s complaint is dismissed without prejudice.
      A separate Judgment in accordance with this Memorandum and Order is

issued this same date.




                                    CATHERINE D. PERRY
                                    UNITED STATES DISTRICT JUDGE

Dated this 14th day of November, 2018.




                                         2
